DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claims filed on 8/11/2020.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 

4.	Claim 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,750,629 (hereinafter D1) in view of Gartrell U.S. 2005/0130721 (hereinafter D2).
Regarding claims 1 and 14, claim 9 of U.S. D1 claim most of claimed limitations of claims 1 and 14 (see below claim comparison chart), except rear 5cover including a flat portion and a curved portion extended from the flat portion and forming at least part of a lateral side of the portable communication device.
D2, in the same field of endeavor, shows a portable communication device (100; figure 8) having a rear 5cover (70; figure 6) including a flat portion (the main portion of 70; figure 6) and a curved portion (the periphery of 70; see figures 5-6; also see par [0063]; line 27 “curve”) extended from the flat portion and forming at least part of a lateral side of the portable communication device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the rear cover of the portable communication device in claim 9 of D1 such that rear 5cover including a flat portion and a curved portion extended from the flat portion and 

5.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,750,629 (hereinafter D1).
	Regarding claim 17, claim 9 of U.S. patent 10,750,629 covers all the claimed limitations of claim 17 with minor difference in wording and arrangement (see below claim comparison chart).

Current Application:
1. A portable communication device comprising: 
a display; and 
a rear cover forming a rear side of the portable communication device, the rear 5cover including a flat portion and a curved portion extended from the flat portion and forming at least part a coating layer having a pencil hardness of 4H or more, one side of the coating layer forming an outer surface of the rear cover; and 
10a polymer layer disposed under the coating layer.  









a display; and 
a rear cover including a flat portion forming a rear side of the portable communication device, and a curved portion extended from the flat portion and forming at least part of a lateral side of the portable communication device, the rear cover 30including: 
a coating layer with a pencil hardness of 4H or more, one side of the coating layer forming an outer surface of the rear cover; 
a polymer layer disposed under the coating layer; -40 -SP16134-PCT 
a vapor deposition layer under the polymer layer; and 
a shield layer formed under the vapor deposition layer.  




17. An electronic device comprising: 
a display disposed at a front side of the electronic device; and 
a rear cover disposed at a rear side of the electronic device, and wherein the rear cover comprises: 
15a coating layer with a pencil hardness of 4H or more, one side of the coating layer forms an outer surface of the rear cover; 
a polymer layer disposed under the coating layer; and 
an opaque layer disposed under the polymer layer to substantially cover all of the rear cover; and 20wherein the opaque layer comprises: 
an ultraviolet (UV) molding layer, 
a physical vapor deposition (PVD) layer formed under the UV molding layer, and a shield layer formed under the PVD layer.  
U.S. Patent 10,750,629:
9. An electronic device comprising: 
a display disposed at a front side of the electronic device; and 
a rear cover disposed at a rear side of the electronic device, wherein the rear cover comprises: an opaque layer; 
a polymer layer which is translucent or transparent and is disposed on the opaque layer; and 
a coating layer which is disposed on the polymer layer and has a pencil hardness of 4H or more, wherein the polymer layer and the coating layer comprises a curved surface portion forming curved sides edges of the rear cover, and wherein the opaque layer comprises: 
an ultraviolet (UV) molding layer; 
a physical vapor deposition (PVD) layer formed under the UV molding layer to provide a color; and a shield layer formed under the PVD layer.



a display disposed at a front side of the electronic device; and 
a rear cover disposed at a rear side of the electronic device, wherein the rear cover comprises: an opaque layer; 
a polymer layer which is translucent or transparent and is disposed on the opaque layer; and 
a coating layer which is disposed on the polymer layer and has a pencil hardness of 4H or more, wherein the polymer layer and the coating layer comprises a curved surface portion forming curved sides edges of the rear cover, and wherein the opaque layer comprises: 
an ultraviolet (UV) molding layer; 
a physical vapor deposition (PVD) layer formed under the UV molding layer to provide a color; and a shield layer formed under the PVD layer.


9. An electronic device comprising: 
a display disposed at a front side of the electronic device; and 
a rear cover disposed at a rear side of the electronic device, wherein the rear cover comprises: an opaque layer; 
a polymer layer which is translucent or transparent and is disposed on the opaque layer; and 
a coating layer which is disposed on the polymer layer and has a pencil hardness of 4H or more, wherein the 
an ultraviolet (UV) molding layer; 
a physical vapor deposition (PVD) layer formed under the UV molding layer to provide a color; and a shield layer formed under the PVD layer.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of Yamazawa et al. U.S. Pub. 2016/0075057 (hereinafter D3).

Regarding claim 1, D2 teaches a portable communication device (see figure 2) comprising: 
a display (76; figure 2); and 
a rear cover (70; figure 2) forming a rear side (see figure 2) of the portable communication device, the rear 5cover including a flat portion (the main portion of 70; figure 6) and a curved portion (the periphery of 70; figures 5-6) extended from the flat portion and forming at least part of a lateral side (see figures 5-6) of the portable communication device.
However, D2 does not specifically teach wherein the rear cover includes a coating layer having a pencil hardness of 4H or more, one side of the coating layer forming an outer surface of the rear cover; and 10a polymer layer disposed under the coating layer.  

D3, in the same field of endeavor, teaches a display panel(see page 12, claim 12 ) comprising a cover (see par [0078]) including a coating layer (1; figure 1) having a pencil hardness of 4H or more (see par [0078]), one side of the coating layer forming an outer surface (see figure 1) of the cover; and 10a polymer (2; figure 1) layer disposed under the coating layer.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify and equip the rear cover of D2, with a coating layer having a pencil hardness of 4H or more, one side of the coating layer forming an outer surface of the rear cover; and 10a polymer layer disposed under the coating layer, as suggested by D3, to further protect said rear cover from being damaged.   

Regarding claim 11, as mentioned above, D2/D3 teaches the portable communication device of claim 1, wherein the coating layer having a pencil hardness of 4H or more.  
acrylate.

D3, in the same field of endeavor, also suggests using acrylate to improve scratch resistance and hardness of a plate surface (see par [0006]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use acrylate as the material for the coating layer of the device of D2/D3, as suggested by D3, to improve scratch resistance and hardness of said coating layer.


9.	Claims 2, 3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D3 and in further view of An et al. U.S. Pub. 2013/0034685 (hereinafter D4).
Regarding claim 2, as mentioned above, D2/D3 teaches the portable communication device of claim 1.
However, D2/D3 does not specifically teach the rear cover includes an ultraviolet (UV) molding layer disposed under the polymer layer and covering a substantially entire area of the flat portion.  


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the rear cover of the portable device of D2/D3 with an ultraviolet (UV) molding layer disposed under the polymer layer and covering a substantially entire area of the flat portion, as suggested by D4,for aesthetic purpose.

 Regarding claim 3, as mentioned above D2/D3/D4 teaches the portable communication device of claim 2, wherein the curved portion includes a first curved surface having a first curvature (see label in below figure 6 of D2) and a second curved surface having a second curvature (see label in below figure 6 of D2).  


    PNG
    media_image1.png
    519
    336
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    444
    561
    media_image2.png
    Greyscale


However, D2 does not teach a UV molding layer covers a substantially entire area of the first curved surface and a substantially entire area of the second curved 20surface.
As can be seen from above figure 3 of D4, the UV molding layer 520 of D4 covers a substantially entire area of the first curved surface (see label in above figure 3 of D4) and a substantially entire area of the second curved 20surface (implied curved surface on the opposite end of the 1st curved surface) of device 101.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a UV 

Regarding claim 5, as mentioned above, D2/D3/D4 teaches the portable communication device of claim 2. 
However, D2/D3/D4 does not teach the UV molding layer includes one or more decoration patterns formed therein.  
The Examiner takes Official Notice that layer(s) in rear/front cover(s) of various types of portable devices have been commonly designed with decoration patterns for esthetic purpose.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide decoration patterns to the UV molding layer of the device of D2/D3/D4, as suggested by the Examiner’s Official Notice, for esthetic purpose, if desired.

Regarding claims 9-10, as mentioned above, D2/D3/D4 teaches the portable communication device of claim 2.
a shield layer formed under the UV molding layer. 
	D4, in the same field of endeavor, also suggests a shielding layer (510; figure 3; par [0041] indicates layer 500 is a thermosetting resin layer which means it has heat resisting property) formed under a UV molding layer (520; figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a shield layer having heat-resisting property formed under the UV molding layer of the device of D2/D3/D4, as further suggested by D4, for heat-resisting purpose.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D3/D4 and in further view of Graham U.S. Pub. 2015/0015780 (hereinafter D5).
Regarding claim 4, as mentioned above, D2/D3/D4 teaches the portable communication device of claim 2.
However, D2/D3/D4 does not specifically teach wherein the flat portion includes an opening through which a camera or a sensor is exposed, and wherein the UV molding layer covers the substantially entire area of the rear cover except the 25opening.  
	D5, in the same field of endeavor, teaches a portable communication device (110; figure 4) having a flat portion (114; figure 4) includes an opening (opening accommodating camera 120; figure 4) through which a camera (120; figure 4) is exposed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the flat portion of the device of D2/D3/D4 to further include an opening through which a camera or a sensor is exposed, as suggested by D5, such that the UV molding layer covers the substantially entire area of the rear cover except the 25opening, to provide camera capability to said portable device.  

11.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D3/D4 and in further view of WO 2007/001038 (hereinafter D6).
Regarding claim 306, as mentioned above, D2/D3/D4 teaches the portable communication device of claim 2.
a vapor deposition layer formed under the UV molding layer. 
D6, in the same field of endeavor, teaches a portable communication device, having a cover (front cover of unit 1; figure 1) including a vapor deposition layer (“M1”; see page 9, lines 4-7) formed under a UV layer (“S”; figure 2; see paragraph bridging pages 9-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a vapor deposition layer formed under the UV molding layer of D2/D3/D4, as suggested by D6, to achieve the well-known advantages of improved hardness, wear resistance and oxidation resistance.

Regarding claim 7, as mentioned above, D2/D3/D4/D6 teaches the portable communication device of claim 6.
However, D2/D3/D4/D6 does not specifically teach that the vapor deposition layer forms a physical vapor deposition layer.  
The Examiner takes Official Notice that physical vapor deposition (PVD) has been well-known for improving hardness, wear resistance and oxidation resistance.


Regarding claim 8, as mentioned above, D2/D3/D4/D6 teaches the portable communication device of claim 6.
However, D2/D3/D4/D6 does not teach wherein the rear cover 5includes one or more decoration patterns formed above the vapor deposition layer.  

The Examiner takes Official Notice that layer(s) in rear/front cover(s) of various types of portable devices have been commonly designed with decoration patterns for esthetic purpose.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide decoration patterns formed above the vapor deposition layer of the device of D2/D3/D4/D6, as suggested by the Examiner’s Official Notice, for esthetic purpose, if desired.

12 is rejected under 35 U.S.C. 103 as being unpatentable over 
D2 in view of D3 and in further view of Dollase et al. U.S. Pub. 2017/0305132 (hereinafter D7).
Regarding claim 12, as mentioned above, D2/D3 teaches the portable communication device of claim 1.
However, D2/D3 does not teach the coating layer includes a component for providing at least one of anti-fingerprint (AF) property, anti- reflective (AR) property, or anti-glare (AG) property.  
D7, in the same field of endeavor, suggests the use of an anti-reflective property in a coating layer of a mobile device (see par [0066]) for providing anti-reflection capacity to said coating layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide anti-reflective property to the coating layer of D2/D3, as suggested by D7, for providing anti-reflection capacity to said coating layer.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
D2/D3 in view of D4 and in further view of Lundell et al. U.S. Pub. 2008/0004088 (hereinafter D8).
Regarding claim 2013, as mentioned above, D2/D3 teaches the portable communication device of claim 1 having the polymer layer.
However, D2/D3 does not teach the polymer layer includes: a first polymer layer including poly carbonate; and a second polymer layer including poly methyl methacrylate.
D4, in the same field of endeavor, teaches an electronic device, wherein the cover has multiple polymer layers (510 and 520; figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a first polymer layer and a second polymer layer to the device of D2/D3, as suggested by D4, to further enhance the structural integrity of said device.

However, D2/D3/D4 does not teach the first polymer layer including poly carbonate; and the second polymer layer including poly methyl methacrylate.

D8, in the same field of endeavor, suggests the application of polycarbonate and poly-methylmethacrylate (see par [0027]) as a material in a layer of an electronic device.
.

14.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D3, D6 and in further view of D4.
Regarding claim 14, D2 teaches a portable communication device (see figure 2) comprising: 
a display (76; figure 2); and 
a rear cover (70; figure 2) including a flat portion (the main portion of 70; figure 6) forming a rear side (see figure 2) of the portable communication device, and a curved portion (the periphery of 70; figures 5-6) extended from the flat portion and forming at least part of a lateral side (see figures 5-6) of the portable communication device.
However, D2 does not teach the rear cover 30including: a coating layer with a pencil hardness of 4H or more, one side of the coating layer forming an outer surface of the rear cover; a polymer layer disposed under the coating layer.

a coating layer (1; figure 1) having a pencil hardness of 4H or more (see par [0078]), one side of the coating layer forming an outer surface (see figure 1) of the cover; and a polymer (2; figure 1) layer disposed under the coating layer.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify and equip the rear cover of D2, with a coating layer having a pencil hardness of 4H or more, one side of the coating layer forming an outer surface of the rear cover; and a polymer layer disposed under the coating layer, as suggested by D3, to further protect said rear cover from being damaged.   

D2, however, does not teach -40 -SP16134-PCTa vapor deposition layer under the polymer layer.
D6, in the same field of endeavor, teaches a portable communication device, having a cover (front cover of unit 1; figure 1) including a vapor deposition layer (see page 9, lines 4-7) formed under a polymer layer (“3”; figure 2).


D2, however, does not teach a shield layer formed under the vapor deposition layer.  

D4, in the same field of endeavor, also suggests a shielding layer (510; figure 3; par [0041] indicates layer 500 is a thermosetting resin layer which means it has heat resisting property) formed under a layer (520; figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide a shield layer having heat-resisting property formed under the UV molding layer of the device of D2/D3/D4, as further suggested by D4, for heat-resisting purpose.

Regarding claim 15, as mentioned above, D2/D3/D6/D4 teaches the portable communication device of claim 14.
However, D2/D3/D6/D4 does not teach the rear cover 5includes one or more decoration patterns formed between the polymer layer and the vapor deposition layer.  

The Examiner takes Official Notice that layer(s) in rear/front cover(s) of various types of portable devices have been commonly designed with decoration patterns for esthetic purpose.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide decoration patterns formed between the polymer layer and the vapor deposition layer of the device of D2/D3/D6/D4, as suggested by the Examiner’s Official Notice, for esthetic purpose, if desired.

Regarding claim 16, as mentioned above, D2/D3/D6/D4 teaches the portable communication device of claim 14, wherein the coating layer having a pencil hardness of 4H or more.  
However, D2 does not teach the coating layer includes an acrylate.

D3, in the same field of endeavor, also suggests using acrylate to improve scratch resistance and hardness of a plate surface (see par [0006]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use acrylate as the material for the coating layer of the device of D2/D3/D6/D4, as suggested by D3, to improve scratch resistance and hardness of said coating layer.

Allowable Subject Matter
15.	Claims 17-25 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
The following would be a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17, the prior arts of record fail to teach, disclose or suggest an electronic device, as recited in claim 17, which further comprises an opaque layer disposed under the polymer layer to substantially cover all of the rear cover; and 20wherein the opaque layer comprises: an ultraviolet (UV) molding layer, a 

				Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841